ITEMID: 001-87237
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF SELEZNEV v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Article 3 - Prohibition of torture (Article 3 - Degrading treatment) (Substantive aspect);Non-pecuniary damage - award (Article 41 - Non-pecuniary damage;Just satisfaction)
JUDGES: Anatoly Kovler;Isabelle Berro-Lefèvre;Karel Jungwiert;Peer Lorenzen;Rait Maruste;Renate Jaeger;Zdravka Kalaydjieva
TEXT: 5. The applicant was born in 1950 and lives in Kingisepp, Leningrad Region.
6. On 8 March 2001 the applicant was arrested on suspicion of extortion.
7. In 2001 the applicant complained several times to a local prosecutor about the alleged unlawfulness of his detention. It appears that he never received any reply.
8. On 19 November 2001 the preliminary investigation was completed.
9. On 29 November 2001 the investigator allegedly interrupted the examination of the case file by the applicant and his lawyer. Numerous complaints by the applicant in this respect to the prosecutor’s office were of no avail.
10. On 19 April 2002 the Kingisepp Town Court, following adversarial proceedings in the course of which many witnesses including co-defendants and victims gave evidence, convicted the applicant of extortion and sentenced him to six years’ imprisonment.
11. The applicant and his lawyer appealed against this judgment. On 11 December 2002 the Leningrad Regional Court, having heard the applicant and his lawyer, upheld the judgment of 19 April 2002. According to the applicant, in the courtroom he was kept in a metal cage measuring two or two and a half square metres with ten other defendants, and had no room in the cage to take out his notes and use them.
12. Between 8 and 25 March 2001 and between 26 February and 30 May 2002 the applicant was held in the temporary detention unit of the Kingisepp police department (Изолятор временного содержания г. Кингисеппа) in cells nos. 10 and 11. The applicant stated that cell no. 10 had measured fifteen square metres and had held eight to ten inmates; and cell no. 11 had measured eight square metres and had held four inmates. The detainees had never had exercise outside. The applicant was not allowed to take a shower between 8 and 25 March 2001; between 26 February and 30 May 2002 he took a shower only three times. The ventilation never worked, the windows were covered with metal shutters, and the detainees were not provided with bedding or mattresses. The applicant and other detainees had to use the toilet in front of their cellmates, and they did not have a table to eat at. According to the applicant, these detention conditions led to deterioration of his eyesight and caused hypertension and bronchitis. Furthermore, the detainees never had daily outdoor exercise.
13. The Government confirmed that the inmates had been prevented from taking showers because of maintenance work. No further information on conditions of detention in the temporary detention unit of the Kingisepp police department was provided by the Government.
14. The applicant produced written statements by Mr L. and Mr R., who had been detained in cell no. 10 in the Kingisepp police department in 2002 and 2004 respectively. They confirmed the applicant’s account of the conditions of detention there, namely that the cell measured fifteen square metres and held eight inmates; that the sanitary conditions were terrible and that no shower or daily outdoor exercise had been provided.
15. From 25 March 2001 to 25 February 2002, and then from 30 May 2002 to 8 January 2003, the applicant was held in pre-trial detention facility IZ-47/1, Saint Petersburg, in different cells.
16. The applicant asserted that the cells had been overcrowded. All the cells had measured approximately 8.5 sq m, had had six beds and had accommodated from eight to thirteen inmates. In particular, in cells nos. 428a and 679 the applicant had been kept with twelve other detainees, and in cells nos. 694, 682 and 681 there were ten, nine and eight inmates respectively. The cells had been seriously infested with insects, rats and mice. The applicant had had no separate bed or appropriate bedding, and the inmates had slept in shifts. The cells where the applicant had been held had had no ventilation. As the windows had no glass and had only been covered with metal shutters, in winter the temperature had been extremely low and in summer the cells had been hot, stuffy and damp. There had been insufficient access to daylight. The toilet had been less than one metre from the table and the applicant had had to use it in front of his cellmates. The detainees’ attempts to curtain the toilet were punished by wardens.
17. The Government submitted that the applicant had been held in nine different cells (nos. 258, 448, 933, 428a, 676, 694, 679, 682 and 681). Each cell measured eight square metres. According to the Government, no information on the number of inmates in the cells was available, as the documents had been destroyed. All cells had been equipped with heating, natural ventilation, water supply, daylight and artificial light, and with a lavatory pan. The lavatory pan had been separated from the living area by a wall 1.5 m in height. The inmates had been allowed to take a shower once a week. The applicant had had an individual sleeping place and bedding. He had had one hour’s outside exercise a day. The sanitary conditions and temperature in the cells had been adequate, and the cells had been disinfected on a monthly basis. Furthermore, during the detention period the applicant had had regular medical examinations and received appropriate treatment.
18. The applicant produced written statements by Mr L. and Mr R., who had been detained in detention facility IZ-47/1, Saint Petersburg, in 2002 and 2004 respectively. They confirmed the applicant’s account of the conditions of detention there, namely that the cells were constantly overcrowded and the detainees always slept in shifts.
19. According to the applicant, he had complained numerous times to the courts, the Leningrad Regional Prosecutor’s Office, and the detention facilities management, but either had no reply or had been told “the conditions were the same for all”. He stated that he had submitted at least nine written complaints concerning the inhuman conditions of his detention and had complained verbally every day.
20. According to the Government’s submissions, the applicant had complained about the conditions of detention in the Kingisepp police department on 16 and 27 May 2002 and had received a reply on 31 May 2002 about the impossibility of taking a shower for technical reasons. During the whole period of his detention in IZ-47/1 he had lodged only one complaint with the Kingisepp Court.
21. On 11 December 2002 the applicant was taken to the Leningrad Regional Court for the appeal hearing.
22. The applicant contended that the conditions of his transport to the courthouse and back to the detention facility on 11 December 2002 had been appalling. He had been transported in a special car, designed for ten to fifteen people, with twenty-five to twenty-seven other detainees. The car had been so crowded that the wardens had not been able to close the door and had had to use force to push the detainees in. They had not been able to move during the journey because of the cramped conditions.
23. The Government submitted that the applicant had been transported in a special prison van equipped for the transport of detainees in accordance with applicable standards and designed for twenty-four people. The Leningrad Regional Court is located 2.8 kilometres from IZ-47/1, and the travel time did not exceed 30 minutes.
24. The applicant stated that before and after the hearing he had been confined to a small unventilated courthouse cell (комната для задержанных) measuring approximately twelve square metres, together with twelve to seventeen other defendants. There were no windows and people had had to remain standing. The applicant had received no food on the hearing day.
25. The applicant had been brought to the courtroom with ten other defendants. They had all been handcuffed to a steel wire, which surrounded the group (“group handcuffing”).
26. The Government submitted that the detention unit of the Leningrad Regional Court had ten cells, was equipped with a toilet and wash stand and had natural light. The cells had mandatory ventilation and lighting. Handcuffs were used only to convey the applicant to the courtroom and back; there was no “group handcuffing”.
27. Section 23 of the Detention of Suspects Act (Federal Law no. 103-FZ of 15 July 1995) provides that detainees should be kept in conditions which satisfy sanitary and hygienic requirements. They should be provided with an individual sleeping place and given bedding, tableware and toiletries. Each inmate should have no less than four square metres of personal space in his or her cell. According to section 24, administration of detention facilities shall meet the sanitary and hygienic requirements which secure the detainees’ health.
28. Relevant international documents and reports concerning the conditions in Russian penitentiary establishments can be found in the judgment of 25 October 2005 in the case of Fedotov v. Russia, (no. 5140/02, §§ 54-55), judgment of 10 May 2007 in the case of Benediktov v. Russia, (no. 106/02, § 21) and judgment of 8 November 2005 in the case of Khudoyorov v. Russia (no. 6847/02, §§ 97-98).
VIOLATED_ARTICLES: 3
